Citation Nr: 1019510	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1964 to 
January 1966.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for hepatitis C.  The Veteran disagreed 
and perfected an appeal.

In January 2010, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Veteran was diagnosed with hepatitis C in March 1997.  He 
contends that he incurred the disease during his active duty 
service and has testified that he was exposed to a number of 
known or suspected modes of transmission of hepatitis C.  

He has presented the April 2006 statement of F.H. who asserts 
that he witnessed the Veteran receive "several units of 
blood" while they were treated at Lincoln Hospital in Bronx, 
New York, in January 1965 for injuries received in an 
automobile accident.  The Veteran's service treatment records 
show that he told Army medical personnel on February 1, 1965, 
that he had been in an automobile accident on the previous 
Saturday, January 30, 1965, and had received injuries to his 
face and knees, although there is no record he told Army 
medical personnel that he had received a blood transfusion.  
The record shows that he had stitches closing a laceration on 
his face.  The Board notes that the Veteran stated he learned 
the records from Lincoln Hospital were likely destroyed.  See 
Veteran's statement of April 2006.

The Veteran has also testified that he received inoculations 
during active duty service from an air-gun injection device, 
had unprotected sex with multiple partners during active 
duty, had numerous fights and shared razors with others 
during active duty.  See hearing transcript at pages 8 and 9.  
He testified at the hearing that he had not used injection 
drugs and that he had gotten a tattoo after he had been 
diagnosed with hepatitis C.  See hearing transcript at page 
10.  The Board notes, however, that a July 1996 letter from 
Dr. R.G. states that the Veteran "does admit to heavy 
alcohol use and has a history of intravenous drug use over 30 
years ago while he was serving in Viet Nam."  

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based on a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C. The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987). Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates in its Conclusion section that the 
large majority of hepatitis C infections can be accounted for 
by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use. However, 
it also noted that transmission of hepatitis C virus with air 
gun injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting. It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The Board observes that the 
evidentiary threshold under McLendon is low.

Applying McLendon to the facts in this record, the Board 
notes that there is a diagnosis of hepatitis C, record 
evidence establishing that the Veteran received injections 
during service, and a VA Fast Letter stating that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible."  Moreover, the Veteran's service 
treatment records show that the Veteran was treated for 
gonorrhea during service.  Thus, McLendon elements (1), (2) 
and (3) appear to have been satisfied.  

The Board remands the case because the medical evidence is 
insufficient to allow a full and fair decision.  There is no 
medical evidence in the record which discusses the Veteran's 
specific medical factors.  Specifically, the Board seeks an 
opinion which discusses whether it is at least as likely as 
not that the Veteran's hepatitis C was caused by an event 
during service, including air gun inoculations given during 
service, the Veteran's sexual activity during service or 
other event during service.  If the examiner determines that 
an event during service has resulted in the Veteran's 
hepatitis C, the opinion must consider and address all modes 
of transmission and provide a rationale as to why the 
examiner believes the event was the source of the hepatitis 
C.  If the examiner is unable to provide an opinion without 
resorting to speculation, the examiner shall so state that 
conclusion in the medical report.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran's VA claims folder should 
be reviewed by an appropriate physician.  
If the examiner determines it is necessary 
to examine the Veteran, VBA should arrange 
for the Veteran to be examined.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's hepatitis C was 
incurred during his active duty.  The 
opinion should fully discuss all modes of 
transmission, including air gun injections 
and provide a rationale as to why or why 
not the examiner finds the service event 
to be the source of the Veteran's 
hepatitis C.  If the examiner can not 
provide such an opinion without resorting 
to speculation, the examiner should so 
state that in the conclusion of the report 
with an appropriate rational.  The 
examiner's report shall be associated with 
the Veteran's VA claims folder.

2.  Following the completion of the 
foregoing development and after undertaking 
any additional development which it deems 
to be necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection for 
hepatitis C.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



